Citation Nr: 0913750	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the postoperative 
residuals of a detached retina of the right eye.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service in the Marines from October 
1976 to August 1986, and service in the Arizona National 
Guard from March 2004 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In July 2008, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

In December 2008 and also in January 2009, the Veteran 
submitted additional evidence, some duplicative, without any 
specific waiver of review by the RO.  However, in light of 
the disposition of this appeal by the Board, referral to the 
RO is not necessary.  38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran most likely sustained a detached retina, 
requiring surgery during a period of inactive duty for 
training (INACDUTRA) in May 2004.


CONCLUSION OF LAW

The postoperative residuals of a detached retina of the right 
eye were incurred in service.  38 U.S.C.A. §§ 101(24), (2), 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the 
postoperative residuals of a detached retina of the right 
eye.  Because this represents a complete grant of the benefit 
sought on appeal, a discussion of VA's duties to notify and 
assist pursuant to the Veterans Claims Assistance Act (VCAA) 
is not necessary.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§  1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008). 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2008).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof. 38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) 
(West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2008).  With respect members of the ARNG, the 
ACDUTRA means full-time duty under section 316, 502, 503, 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(c) (West 2002).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2008).  Any individual (1) who, 
when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; 
and (2) who is disabled or dies from an injury or covered 
disease incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  38 
C.F.R. § 3.6(e) (2008).

The claimant bears the burden to present and support a claim 
of benefits. 38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran had a period of active service from October 1976 
to August 1986.  His service treatment records (STR'S) from 
that period reveal treatment for decreased visual acuity on 
the left, and myopic astigmatism.  The STR's are absent for 
any other pertinent pathology of the eyes.  Generally, 
refractive errors of the eyes, including myopia and 
astigmatism are not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c).  

Administrative records from the Arizona Army National Guard 
show that the Veteran had both ACDURA and INACDURA periods of 
service ending in 2005.  It was specified that he had 
INACDUTRA on April 3 and 4, 2004 and on April 1 and 2, 2004.  

A March 2004 physical examination record apparently for the 
Army National Guard shows the veteran had some decreased 
visual acuity in both eyes.  No other pertinent pathology of 
the eyes was reported. 

A private eye examination record dated May 4, 2004 showed 
that the Veteran complained of sudden right eye vision loss.  
The history of present illness was limited to floaters with 
vision loss and vision like looking through reddish brown, 
the last 5 days.  The diagnosis was single defect, partial 
retinal detachment.  A pneumatic retinoplexy was planned.  In 
a May 2004 statement from a private physician, retina surgery 
on May 5, 2004 was confirmed.  

In late May 2004, a private preoperative report reveals that 
the Veteran had recurrence of a retinal detachment, and that 
a right eye scleral buckle surgery was performed.  

A July 2004 annual service medical record reflects that the 
Veteran had had two detached retinas in May 2004.  In a 
September 2004 statement to the National Guard, the Veteran 
reported an eye injury to the eye that occurred on the rifle 
range in March 2004.  In statements from the Veteran received 
in March 2006 he reported awakening on April 1, 2004 with a 
detached retina.  In sworn statement for the military, dated 
in May 2004, the Veteran reported that on April 1, 2004 while 
putting on his uniform inside temporary quarters, he noticed 
a dark film over his right eye that increased overnight on 
April 2, 2004.  He reported that on April 5, 2004 he had eye 
surgery.

In a December 2006 statement from a state SWAT team member 
and weapons instructor for 20 years, it was reported that the 
veteran had reported injuring his eye in the National Guard 
while firing an M-16.  He stated that gas pressure from 
firing the weapon can cause eye damage, as he had witnessed 
several such eye injuries during his time training.  He 
stated that in his opinion, the Veteran's eye injury occurred 
while firing an M-16 during National Guard training.  

In a December 2008 statement, the Veteran indicated that he 
had mistakenly indicated in the past that he was on INACDUTRA 
on April 3 and 4 2004, when he injured his right eye, when in 
fact it was May 1, 2004.  

Analysis  

The veteran asserts that he injured his right eye during a 
period of INACDUTRA on May 1, 2004 while firing an M-16 
weapon.  Therefore, notwithstanding decreased acuity and 
astigmatism shown during the Veteran's active service for 
which benefits would not be available in any event under 
38 C.F.R. § 3.303( c), review of this appeal is limited to 
his INADUCTRA service.  

It is noted that only service department records can 
establish if and when a person was serving on active duty, 
ACDUTRA or INACDUTRA. Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  National Guard administrative records indeed confirm 
that the Veteran had ACDUTRA on May 1 and 2, 2004.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As late as March 2004, on a periodic military examination 
apparently for the National Guard, no eye pathology other 
than decreased visual acuity was reported.  The record is 
absent for any subsequent military or clinical record for 
that matter during a period of INACDURA that shows treatment 
for an eye injury.  Further, in several submitted statements, 
the Veteran has reported that an injury to the right eye 
attributable to the firing of a military weapon, an M-16, 
occurred on April 1, 2004.  However, and most importantly for 
proper disposition of this claim, it is also noted that his 
several statements about the date of his right eye injury are 
in fact contradicted by other statements, and most 
importantly by the medical record itself.  It is noted that 
private medical records show that on May 5, 2004 rather than 
in April the veteran in fact received treatment and surgery 
for what was clinically described as a sudden right eye 
injury, diagnosed as a detached right retina.  Another 
surgery in late May 2004 was also performed apparently 
because of recurrence of the detached retinal.  

The Board finds, however, that notwithstanding the absence of 
any service medical records revealing an injury to the right 
eye during INACDURA on May 1, 2004, and the Veteran's own at 
time equivocal statements concerning the actual date of right 
eye injury, with reasonable doubt resolved in his favor, it 
seems both plausible and within the realm possibility of 
circumstance that such an injury, a right detached retina, 
occurred due to the firing of a weapon like an M-16.  
Further, there is evidence is support of such an assertion by 
a weapons expert on the matter.  The Veteran's statements as 
to the circumstances are also consistent and while his recall 
and report of the actual claimed date of injury is not, there 
does not seem to be any overt fabrication, and there is no 
opinion of record against the claim.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, with reasonable doubt resolved in the Veteran's 
favor, the Board finds that the postoperative residuals of a 
detached retina of the right eye are linked to his INACDUTRA 
and that service connection for this disability is warranted.




ORDER

Service connection for postoperative residuals of a detached 
retina of the right eye is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


